Case: 2:20-cv-02470-ALM-KAJ Doc #: 1-1 Filed: 05/15/20 Page: 1 of 13 PAGEID #: 7

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
MAY 15 2020

CLLETON. PIERSON RICHARD W. NAGEL, CLERK OFCOURT

(ENTER ABOVE THE NAME OF THE PLAINTIFF IN THIS ACTION)

IF THE PLAINTIFF IS A PRISONER: PRISONER # Wa 2. 267 a“ |

2 20Cv2470

 

 

ie be cee UAE ee om ee cee ee 2 , \,
OF THE DEFENDANT IN THIS ACTION) fdudge Marbley ,

If THERE ARE ADDITIONAL DEFENDANTS PLEASE LIST THEM:

~ADULT.PAROLE AUTHORITY..| Wa@terrate supce soLson
_NIKKIFELDER |

COMPLAINT

 

 

 

   

 

I. PARTIES TO THE ACTION:

PLAINTIFF: PLACE YOUR NAME AND ADDRESS ON THE LINES BELOW. THE
ADDRESS YOU GIVE MUST. BE THE ADDRESS THAT THE COURT MAY
CONTACT YOU AND MAIL DOCUMENTS TO YOU. A TELEPHONE

~-NUMBERISREOQUIRED. ——
Clifton Terson* 73 6-767 |
LeCc

PO, Bex SG

lebanon, Ohio 45036

 

 

SORT Sg eee Tae sam: deepen = element meine epee cr ; wna: am errs"
re

TELEPHONE NUMBER ~

IF THERE ARE ADDITIONAL PLAINTIFFS IN THIS SUIT, A SEPARATE PIECE OF PAPER
SHOULD BE ATTACHED IMMEDIATELY BEHIND THIS PAGE WITH THEIR FULL NAMES,
ADDRESSES AND TELEPHONE NUMBERS. IF NO ADDITIONAL PLAINTIFFS EXIST CONTINUE
WITH THIS FORM.

PAGE 2 AND 3 OF THIS FORM DEAL ONLY WITH A PLAINTIFF THAT IS INCARCERATED
AT THE TIME OF FILING THIS COMPLAINT,
Case: 2:20-cv-02470-ALM-KAJ Doc #: 1-1 Filed: 05/15/20 Page: 2 of 13 PAGEID #: 8

IF YOU ARE A PRISONER FILING A CIVIL SUIT THE FOLLOWING INFORMATION IS

REQUIRED:

PREVIOUS LAWSUITS:

A.

HAVE YOU BEGUN OTHER LA WSUITS IN STATE OR FEDERAL COURT DEALING
WITH THE SAME FACTS INVOLVED IN THIS ACTION OR OTHERWISE RELATING

TO YOUR IMPRISONMENT? YES {NO JF

IF YOUR ANSWER TO AIS YES, DESCRIBE THE LA WSUIT IN THE SPACE BELOW.
(F THERE IS MORE THAN ONE LAWSUIT, DESCRIBE THE ADDITIONAL
LAWSUITS ON ANOTHER PIECE OF PAPER, USING THE SAME OUTLINE.)

1, PARTIES TO THIS PREVIOUS LAWSUIT

PLAINTIFFS:

CLIFTON PIERSON

DEFENDANTS:

SHERIFF JAMES NEI

2. COURT (IF FEDERAL COURT, NAME THE DISTRICT: IF STATE COURT,
NAME THE COUNTY)

SOUVTHE ISTRICT OF OO, EASTERN DIV.

3. DOCKET NUMBER

JE 9-6 v-00G43-MRB-KLL

  

4. NAME OF THE JUDGE TO WHOM THE CASE WAS ASSIGNED
MICHAEL R. BARRETT

5. DISPOSITION (FOR EXAMPLE, WAS THE CASE DISMISSED? WAS IT
APPEALED? IS IT STILL PENDING?)

PENDING _.

6. APPROXIMATE DATE OF THE FILING OF THE LAWSUIT
10~-F-QOlId.

7, APPROXIMATE DATE OF THE DISPOSITION

 
Case: 2:20-cv-02470-ALM-KAJ Doc #: 1-1 Filed: 05/15/20 Page: 3 of 13 PAGEID #: 9

PLACE OF PRESENT CONFINEMENT

CORRECTIONAL RECEPTION CENTER |

A.

IS THERE A PRISONER GRIEVANCE PROCEDURE IN THIS INSTITUTION?
YES (NO ()

DID YOU PRESENT THE FACTS RELATING TO YOUR COMPLAINT IN THIS STATE
PRISONER GRIEVANCE PROCEDURE? YES () NO

IF YOUR ANSWER IS YES:

1. WHAT STEPS DID YOU TAKE?

 

 

2. WHAT WAS THE RESULT?

 

 

 

IF YOUR ANSWER IS NO, EXPLAIN WHY NOT.
This isnot a grievablesm gtter ‘bisa |
United Stotes Constitutional. principle.

 

IF THERE IS NO PRISON GRIEVANCE PROCEDURE IN THIS INSTITUTION, DID
YOU COMPLAIN TO PRISON AUTHORITIES? YES () NO 6

IF YOUR ANSWER IS YES:

1. WHAT STEPS DID YOU TAKE?

 

 

 

2. WHAT WAS THE RESULT?

 

 

 

-3-
Case: 2:20-cv-02470-ALM-KAJ Doc #: 1-1 Filed: 05/15/20 Page: 4 of 13 PAGEID #: 10

DEFENDANTS:

PLACE THE NAME AND ADDRESS OF EACH DEFENDANT YOU LISTED IN THE CAPTION ON
THE FIRST PAGE OF THIS COMPLAINT. THIS FORM IS INVALID UNLESS EACH DEFENDANT

APPEARS WITH FULL ADDRESS FOR PROPER SERVICE.

 

 

 

Chairman of the Ai Fareie hethathy |
DRe 1050 Freeway Drive, N, Columbus, Oh0 43220
Jennifer AL? > Fa ibe - -* Heating. OFf icer
DRC/APA 1050 Freeway Drive, Al Columbus, OWo 43.200
4 Traeg!. Deloh- Hearing Officer
DRC/APA lobe Fenty. Drive,N. Colum bus, Ohio 43220

s Nikk? Felden: Frrole Officer (iaraiHon Courty APA)

Reads ney Road - Cincinnat}, Oho
deho Ws Cochran - supetvisor CHamitton County APA)

__ Needing. Read- Cincimat;, Ohio ees!

Ne

_—

 

fe

a

IF THERE ARE ADDITIONAL DEFENDANTS, PLEASE CONTINUE LISTING THEM.
Case: 2:20-cv-02470-ALM-KAJ Doc #: 1-1 Filed: 05/15/20 Page: 5 of 13 PAGEID #: 11

STATEMENT OF CLAIM

PLEASE WRITE AS BRIEFLY AS POSSIBLE THE FACTS OF YOUR CASE. DESCRIBE HOW EACH
DEFENDANT IS INVOLVED. INCLUDE THE NAME OF ALL PERSONS INVOLVED. GIVE DATES AND

PLACES.
DO NOT GIVE ANY LEGAL ARGUMENTS OR CITE ANY CASES OR STATUTES.
IF YOU HAVE A NUMBER OF DIFFERENT CLAIMS; PLEASE NUMBER AND SET FORTH EACH CLAIM

IN A SEPARATE PARAGRAPH. USE AS MUCH SPACE AS YOU NEED. YOU ARE NOT LIMITED TO THE
PAPERS WE GIVE YOU. ATTACH EXTRA SHEETS THAT DEAL WITH YOUR STATEMENT CLAIM

IMMEDIATELY BEHIND THIS PIECE OF PAPER. pve PROCESS
4) Nerwiaily fourtn ana fifty degree felonies don't get |
Fost Release Control (PRO); however the Departnentat
Rehabilitelion his dosed ds administrative agency the
Advil Puele 4 thoy ty to impliine st “discvetton ary PRE"
onthese falewies wher de <ited, Discretionary, meoning. |
Pbitray COPNEAS Jad whinsledl!. based on no principles,
fr Giddy leet! plocesural Due. fecess.
‘| wa Frosess, While on this P KC,

f j

e vielen hearing ine. legally
ten day t r was 0 evocation hearing a
af Za the 2M on. la a hew sedkuce the APA + Ad f

       

 

  
   
 
 
   
  
 

 

= a

    

nthe alee wheal met P 0. :
eo of dhe situation, she told me

‘me oft early, ic: ain:

 
    

 

  

 
Case: 2:20-pv-02470-ALM-KAJ Doc #: 1-1 Filed: 05/15/20 Page: 6 of 18 PAGEID #: 12
Fa 2 oF corp in

Stac king ’ ot least Os t+ AAS apolie 4 olen this petitioner,
is the unlawtul ect of selecting not to actor for getting

to act upon & PRe violation in a timely manner, only to
return to the vielation at some whimsical clate in the
futuce te allow the APA te enhance the oSrallce's time
beyond the original sentence, and bereft of a

re viltement thal y prisonvel OP pedr iy court Sor the

; . F ace ' _ ’
ennancemene which rs Tay Conse tee’ oti legally
Peripase.d Sere Thy

ods tf. wai
This policy yulales Oitiwee Pang hifios
protecteo! Bue Prec 255 Risk 33% yi lifes bone | vignall
r eQuivemonit’s yer enhances Jertenzas dLat have commenced s y
iT en hisnre.s 52 tenes Lutthnut tne prisoner hei ny Ore sent (a Courl,
Stacking bidvleges Uda a Orivaner's liberia Lnterezt sine a ft occutts
without lene ledeye oF a existing. Tre APA and PO Nikkt
Fela er nave ¢ Featta ci bogus Pec assisted by SUP2IViser

Onn We Coc Aran whale base Alleged PRC don give Jail
C ted it for He (a) ¢ (F it naerihs the. petiioner tasOS held ng

P.O. Bolder that absolutely prevented the petitfonr fram

bein r eleasse! . yer Secneheuws iM sniaois chin 2 petibener

was nat intheir Custody. Had HiS peFitioner bean tound guilty
by a duly elected and Learned judge ,avery Moment of
jail bivng Woal nate by mere) wecelver fag ang MN ated b
State laws PPO the PA an ad minigdrative aaency,

as bean exaHed ts a eoxtticn Above te nourls and leq slative
aw. How ane by leu HOS aylrnrtry Z Age SICFEIN

° fotaily cist eg areal puiTime ¢ reg: fa shows an dhsense of
criterig th t Dibstat Ab us@ anal the

{
a mn macks it when ito. 7
Stacking ate clavnging sl i-time atte. bath vin - hee aoe

: we Policies thd
Promote bias, personai vewdletizs; and capricious administration
oF (944, thuc unLorslitutonal. The courts have delerained an

Od minishertve agencyeledted by nobody must honor plea bargaits

is there no Ove P foce ss re@ vite ment for @ dismissed charge ?
Case: 4:20-cv-02470-ALM-KAJ Doc #: 1-1 Filed: 05/15/20 Page: 7 of 13 PAGEID #: 13

fy 3 of complain

On Janu ary (zi5#) twenty-first this petitioner was taken
do an on site” hearing where Altkk: Felder and John bt Cachnan
first introcluceo. He alleged (2) PRii, and the concept of
Stacking te this detitioner. Both denied credit for jal-ti me.
L wis seit the Corract/ana Reception Canter 4. have a violet: an

hearing non Fearuany if fourth £229; wAhich, wis combined arity)
Fedratirui*} ninetes sh 2020, whith wos coches aati! Match
CY Fitth 203 0. Tracy L.Deiph made this Conk inuance, Tree 134
(loplen working day Limitation on Tae Hog, te continye GIO EN
hodrina dnd omy aadin the Ath viola is re i Caniy, Fe err ry
IY 20:20 Ts Rasta, PICA LILI G UL elever aap.

is : ae i fi ist Sts
Gr Meh £2720 Lesrinyotfcet dean a A. velba Ste ond
| =

G

® r eae Fe yt a
Ind Posi aismisyive wn '
ds ‘ $e hi i ia : bin a YH. bee 2 7" at tou ’ et ; fy =f.
ten ? Fife » Ber ves prairie Tera BUS 5 aie Cy (ake aonla Neal
‘ t Bae h 7 rkoe

. t . . f she 4 wr i} * 4
be consiaeted,) idl 20% Ghaclite Prats pee NG sicbbect to
vi eae} . - ah .. f i tanh 1 it ‘, * i
Interprataticn sor ewer thy spiee othe cotati. Ts den woth

AMET OW HN TERT Ss tego sa iPs (0)

Farad

z

ere A q é 4 wi ‘
even in dnaher 4 ob ge hs bs have @tundoments! break ww th,
really a5 weilas dite! cisveg nd fay Cock aad doth.
ahs i oh Y A, . i 7
dust 4< Pei be clotted keauce truth she. denied the rad that tol
one whred at evidence mote te re Aauilrow wly behal of
‘ t ay y pa 4 a ~% .
@ PRC vivlation. En her surninstion she spears wilherses
dese ibing mug chihiwa Covers Hom reba l },dbse hte! y no ner senol
4 fastures otthar tren aim oder hws ti JOA the gprest; ad] otf cer
4 . . .
coulda? pamemiber UF she ec8l an & PIG oF a SaR WY, So how
reliable is she? And the alleged knife was fourd ind food .
bay outside ¢ testayrant when ne wilnences said L had
ood The aff! cot Olsg stated Tunts @ bhick away fam the
Chine Sena wish fey oy. 2 aS vesting gr all uwhde stl with
: - ate b - . -i .
hat a drat of bho 4 Gti Ww? Lard J Wigs not Lulige rani, Oivieusly
there Wasrll even di auilly stale of mind, Video cameras dide't
even show 6 crime, bul Pride's ming diol, Thix vas no hedting
Po 4 of Canta 2g dety-02470-ALM-KAJ Doc #: 1-1 Filed: 05/15/20 Page: 8 of 13 PAGEID #: 14

it “JS 2 verlettea cng’ House ay * aubiusrity | bsed a waconceied
biases with no interest towards teuthor justice; ce “has ataiher
denpai of Bue Process.

i
Be Phe Cone lustar. ae rity vislation hearin } nearing | oifizer Trike,
&2 Sn gt fla “hope 7: ne orb, 7! E : P ge HAP AC <2, er fre 1
preponderance of the avidetica Foun thts pel itt toner eyl thy ot

files ie ard +, Rule #! nan not bes ‘erat Nehe cd cul \ viclec: canera,
the vides ten 7 by; - ais = preteen Ha glee a? £9}, iM, ft, mrenatlan th is
net ie a tel tye ot ve Bian, fe se, wh by Capteme Cough
oe oFintt] ina re aa@tentl, tog °C, ahse., ie ol rtigns of E Dasa Pres: AIS Gre of
fQual roted?, Sigat wine e Boone te rhe .
On depusre 2 rhED | frag 2b By 6 alheg pap On £0 de" nearing,
ae

oa cae: pene 4 CO fe Fee] , 4 ay” ag? fhe i sone fount Lrdee

Be re oe, PURER CoE a RPE Pg eae

AiscoveEi 2 eg E32 A erne’s Ine! Hote extertivamess hase! upen
racial dies, 2008 pigs! Mes wre over'7e resented ie
Corrections joes Hirtes, VS He chia : eg pearinuant ch Nebapetifati Wh,
Ord Los rections wGS tial d, as, 3d fing aa ae vo af pou aye mote x
Bie toes Buell ing se da Boe As: Stuiay Pal Aael
CLaworS bes zs. ay, Stee ot  cagn bol Bate ate es
can the DOCSAPA Gust rity Pot giving: yaii i- ng credit,
Hegelian arhe na f x >, Hel, [Fee kaE Se ir effect !
Bed Pipe why om i tet; gett trig ) SF eet deceteny le ds
law ORC, ove. AP & Che eahe METS ‘and « estsy phe edhat Lt
WIGS Yor feei ind Cteeit bee suet a ead Fpaaes dhe PD,

hole 2r I hel net made bred B, ey eR I cas ef he A ach bah
the BN. Helelor na flit led making band (5; Since T woud wel be
released nike ) en PDS told k hy Fe tbe 4h ar “NPA * sen acd

time would hare b: PEN Cre, i i fi
T saa 7 lig all Pan ?: f
had [ bean Wir mbet ut: Pepe] fi, shed fio dna,

Ue avd ae } ,
up @ halt ~mrlliisn, als Hare Fe 4 ‘is ca able of 5 poltiog

44
© Motos hot P repert Ve te ‘fe
: 1 FO! BSStyp iy ofr
i ts PERE ,
ta} ving * 23.900 ON 18 tea bondeman

ae

~~

okie
zz ~~ f

i

F aeey spate olellars
Case: 2; 159) Q 02470-ALM-KAJ Doc #: 1-1 Filed: 05/15/20 Page: 9 of 13 PAGEID #: 15

ppl comnlo ‘
7 uwroula have detten sc ped it for the last (Bleight months

of vty | iife Hh teal: L, tai hs ral LAS 1 5 There af &. he te. to OF thteg
waur to wet fil2 ee. ghier, ohee cnte MY Aliaat large. MONAY WA

donsntt matter te Pele ov the A PA. Thes eclicy CON ale kg be

Cord? ‘red as axtortic a at: wi Old? ar. fe (dans anal Econg wi
Disers wa Pg fae gf. : tt & United & » biches Sangh t Bank or
ACOnaM ice iy se ab 5786 1235 ‘only the yueaitiys cits provid a
riants, Thi wR FY grat ®t! gts ti oF Pipi Figeers aie Ps
net Hast 598 sas Pribe care not teste of if} ite

TRE ay
hrelentrans epahes fo, abe . v9 Ogle Weve: mains # andy eas ot tharsands

aRltGe
Auer a *l .
ar it s have. far: 3 Vigkaled ” be thy se onnenit ss ath, dn need are,
ndily Nikus Pricey fo product ee cn ee ECA Dy :

;
.

tas
Pet Gin a

Tes

42
ay!

howe Za Jl nee ‘ oF aly figs pdt s,

re : , : gt
i ‘ wate. eo ag TE 7 a. & wfocawn hs pond
2): iy! i Su | ore f. reat qT a fie head fy oy ci yt = in betes FF Pa a i te. a Foe
* 4 ; . a i ha j,
ohtes Péoit Yo accowe eas "ad niga headd 5 2 Wasted si pei or na IE oid

samt 2 * irs S 4p VF, HOE Font fen yeg yes ay ia! yb, jn eg ring? mtie
re? viredt iDider « Ny Fe ats é: i Koy at “eecedtien, } aot ng dae = WIS in
- (SG t Meat ithe Fone al oa ot Abs eof a? a Lath = sina al oy. ee gain

t as f ho, " f i oy, ae 7 teh
= re cher g = oy | Kegs '§ eG Nee Ze fice et eee antl BA
=? i" s rf f! ef wf t 2 “ots. a ai
are fl Gh Rab obra Sarat aap tl hee Hiolenaer

Rs J tat: a! ‘hives. PDE ae ESS aa iW STE re a. sabid he bee uted “h, 2 @
Conk ted aes ard a bald (4! ah ide: EOF Oe. they ee sd bia. vole! in
iFiws Kiss « aie, ae J oe 2H toe! Vist aut a ¢ 2 Efe AF
he - (yy APL Pcardor Mt nels R vider ad Jo may J Coch bar have
Teng spend aris see! netted bios Tle. patie tubby Ove,

New er heced of, Cha ai Mm To owe 78 clays On TY We Ay ion:

T4nc} yen ol" 54. <7 ee Wit Hy sentence , Theres 13 na Papor work
Th roeecn 15 rae he M5 there IMSS Meyer any Neste ce of sh
Tha DRG * Pi, otic y ot “stocks ing, plows. them +o notaive’

viedlcs af tl, ie ROS aie ceadit BV ie For PRC, and ii all

ays i
: ese n qpeuy | ‘ha nen wy Rs svolge udty has Ws * Case,
nbrg far ts believed Pals Pate MivE 4a nadia ei ht Salsa! ot a

Cie EVE. a Ehcowegh | he ‘ ours Sau L ;
we ‘j + he Nave. t. L 7
agresments The courts Sgree thata dep rive i on ot -

wei
, , Case: f: 20-Cv- 02470-ALM-KAJ Doc #: 1-1 Filed: 05/15/20 Page: 10 of 13 PAGEID #: 16
a ta osiep tet

t, ; res ithe
credit Rat. Feo? hiey the prions wey vena is gld?e s * his Hag arty

inhere eh, Aut ik nF3 ¢ : MPSS dona this potitiner { 5 Letny
realetystol! tof delfinest 7 gral a eusit! ‘ye temetes” shauid e

jest ect es openial ly a Sil the gatend ants are dwdfe o
A eye dean es
bhai Getians,

;
ws ei

x) Dewble Jeep ut “i “ Ey z ay bs. 4y Ptraly ds 2 BLY i frovaredae at
aria ; mtg ewdids Is Pea F a it Poa, ahah | eS Silay > sot to ig lal &

fp. toe a _ ” ens
eo ee ' Angte © Tact f ts ry mee anda eeee, cnet fe ¢! & my iat ding ATA .
Th: fy ier sere eter ak

sia Ne Lows ‘aeelahter rigt ive realities.
This potrinner AIGA of Suet aS teed by an eles sted otf cevedyy

we f : hey to
ine i it Hae S the :t ‘Pa iy eg A Shar gs ¥ “Seu! mt Its ov tub A petal”
: weed i i I rid ne i# fe sev ae .* ° 7 “Fy ye Age =F Leh | 5A © ante 4 of

bos a aes 1 hae Weer bY, ;

iow! he Felony oP hoes Freee, aca tie APA viet OP3 5s falet P as Ly dees

=p » | ern . : , *

we a (toni Sp eH Cael AEE ye Pay ad miley | Lats oberubes tiv: oid

rege f Bib os itt 2 Ws aay. 4 Bb ra dug pros 7Va5 wisdey Sort ae Wi er

Ls fo . igde : pe + at Bi tee ai «Sp at wees aa oe, Pes ate rn : .

rat Roaetpbe ands iy ifn s anne Pins .4he A ea
Biter ripis dene seen: nt CR b. \ .

aa

me rt
re pee oe, hed i Pr oe hea or

gor fy r e pee ‘4k 2.
au t “well bd f+ ds Ae z i Fe a
j. a. / ab ah? f+ “Sa J ~ ' wl
May Saetrs ine “ep beng 1b fe. eo peat 4
ate ow : on

OD
ya

SEED Ped pede

ytd tet Ne a th Deny

‘ 7 i oa
pide tse Pre «
idmw, 40% 3 vv, Shee Saget htc. Mba ee,
the AB . isdprs 1G ROWED rat: r re Bek y ph We ie Givens @ Lieut
§
5

wily iol bgise Wee has che SE: “ie tera PT *. HP ib: au 4} Niel fs wh gp
HG aNE Te eR ail Thee

CON ec rare ye , the te Mose |

ee

.
i u Aes .

i ib and then Fan charger
egatly aoe oS Ce Se chencer

*

adden. up Hie 1g! Hecasell he i fey Poa Peek vs Ate the PRE
Seti hs “Hise See pet a -3 ca ctepid dy 4 tok

io¢ gtte th At bea A
is) PFiteen nm salieg TDeuble ¢ 1% ee pardy ays steroids } re (be
crite the Apa Viavk ren old 6 t

Bohs alee 7 i exis 1S,

violas wahemtor not heing Bue ‘ty ane i top if off hy nat

i ee
dwing him er ‘edt ‘tor bevy ih oes te. bye a i aiid Khows
PS

tratis rcind 4 DIG. friatis Nye 2ni

oot

L

*

ee
py Toafé ase: Senpr aint 2470 -ALM-KAJ Doc #: 1-1 Filed: 05/15/20 Page: 11 of 13 PAGEID #: 17

#) Sentence, Enhancement, He unlawful te enhance a
uly im rea sentence once it beq un, A sentence can

4 € cod Ul oul the affect ed a beat present | tn
ad be cake 3 fafa elected judge. A here doe the

Constitution qive, any Administ rative @genc 4 the Powers
enhonce sentences or have more power than ¢ judg Q-

lhe APA the ough Pribe cand li y Woy of felger have alr
AE) six month fact ge one fe-sentenced Hay petitis ner to
An add itiong| (is) Ltthleen Months uwitheut leaal necit,

Be Yor i the att nm pied semantics Shel lous ~cdlorie
Logie. the realify is He APA has re-centenced thy pelshoner

_ ° elise the APA j is welt sware of
7] Discrining Ae sates caikes | jn jails as they are well
pea re That Y foysain wiltime credit disprapertionttely
efits 4h them, The ese, ard nt rot +h bird-tworld itirer de people ths
Ore col col ‘Ce pie the ate weit TUBE o tthe
fara efi ic igs cquesied ‘ one. They treat t fail ° yaa cted| Fas a
on minwitier and the F20f, and voice Hh ¢ poeple ti like
Au, Felder ih caing | the dirty wayk. soar te thle! eit ast
policies, FF anyona dares to" question whether these ep Ae
re ethnicly "okie qcgremicaly biased ack yourself wy
aS pall cide axist
&) Enocmerit ata poor l= The APA's lack of | logic and
qoing att ot thely way te etedte a alley thet és dlpeady
wredi established l&us, Shouss their distain fon the
E Canin ically de prieved. No <éhe Detsan utowled even
think of iat to f a vi oppress ne youn trodden, The
erm Vat ime Cred sp eaks rat sel, |
diabolical mingl-set ovata ‘conceive thes 7 h
of pref en ding + ime and } human ti Le Ws hat Spen
unless mone has also been taken, A bon dl iS not to
halel & person in Bil, nov te couse Lingncial gisdster
A beng ts lo ensure a paity tetuny to cour t. That's

all. would & person 1h Am
Svat tedlon need he parca forlowe MAR CRS) cuctly 2

 

  
Case: 2:20-cv-02470-ALM-KAJ Doc #: 1-1 Filed: 05/15/20 Page: 12 of 13 PAGEID #: 18

RELIEF

IN THIS SECTION PLEASE STATE (WRITE) BRIEFLY EXACTLY WHAT YOU WANT THE COURT TO
DO FOR YOU. MAKE NO LEGAL ARGUMENT, CITE NO CASES OR STATUTES.

_ Siace. Blo f the detendantr are well Aware. | th eid

Un ethical dg imm oral acdions, 5-tred/ as thei dbx Ce: of bedi,

 

 

 

iynicat anak a nse faa Dee gid. PRE.
beeen Process ane t. ntl bonal = -

Tutdhermare, SEN CL. thece “ partic nla.

 

   

 

 

 

 

 

SIGNED THIS 1b pay oF . Apri / 10 20

c ( /

SIGNATURE OF PLAINTIFF
Case: 2:20-cv-02470-ALM-KAJ Doc #: 1-1 Filed: 05/15/20 Page: 13 of 13 PAGEID #: 19

Ohio | 2eparment of, ion Le cz
Mike DeWine, Governor i

Annedie Chambers-Sraith, Directer

Tuesday March 10, 2020 12:50 PM

BOSC - UPDATE & CORRECT!ON«y: roperts)

Inmate #: Name: S Institution: CRC Entered Date: Admission Date-
AS35767 PIERSON, CLIFTON 36/2020 06/09/2017

Reason for update: Return PRC Sanction

Notes: 150 DAYS PRC SANCTION EFFECTIVE 3/6/2020

Offense Data

im ~ "Tal ; Sa201SH204 i an :
H A201: 4. i -
“cca OFFENSE | _ START CTCL, TIME GUNMANDDEF/TERM Man! Man sez0 MIN/FULL MAX : LD eounryDOoKer cn P&* jupce PROSECUTOR
7 mddyy : “) eREOT [Min | Max Min | Max ; NUMBER} FEL:
. a ee 4 Soe ene a cae acne tn re rig ane
: ARLES oScBHT
- i - i : : 2
: | HAMI B1606222 GC 6 :KUBICHT DETERS

 

| * Beas OF ie _ aie poop T
: NO-DRUGS pons2017 «| Ci SA: - 2) - | O80 2 - * -
peIs116 | i ae : ‘

  

 

Credit/PRC
JT¢ 56 PRC 3.00

Specifications
No Specification data available
Definite/Stated Years

Net Stated 0,60 Term 86-5 0.50 PRC Sanction 150
Terms (years) Years (days)

$B201 Indefinite Years
No data for $6201 Indefinite Years
Indefinite Years
No data for Indefinite Years

Parole/Early Release Programs

No data for Parole/Early Release Programs

Specification Expiration Dates

No data for Specifications Expiration Dates
Definite/Stated Dates

Net EDS 8/2/2020 Net EST 8/2/2020 Expected 8/2/2020 86-5 Exp
Release Date

10/12/2017

SB2 Exp, 8/2/2020 SB2 8/2/2020
Fixed/HB281
zD

86-5 Fixed 10/12/2017 92-5 Cap 9/27/2017

PRC Sanction 8/2/2020

Parole Board Minimum/Maximum Dates

No data for Parole Board melita Seiden Dates

 

  
  

OME > fm ay §3B201 Non-Life Indefinite Sentbnéer.
ge 4 i OD. Jo data for $B201 Non- ‘fe indents Sg | 8
cap ee Lee
